TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00517-CV



                      Bulltiger, Inc. and Stephen Brent Jenkins, Appellants

                                                    v.

                                    Motus Digital, LLC, Appellee



             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-15-003949, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Bulltiger, Inc. and Stephen Brent Jenkins filed their notice of appeal on August 17,

2015. On November 4, 2015, the Clerk of this Court notified appellants that their brief was overdue

and that this appeal was subject to dismissal for want of prosecution if they failed to file their brief or

respond to the notice by November 16, 2015. To date, appellants have neither filed their brief

nor responded to this Court’s notice. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 42.3(b), (c).



                                                 __________________________________________

                                                 Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: November 24, 2015